DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
It is noted that the claim status identifier is not presented with parenthesis such as (canceled) or (amended). For the spirit of compact prosecution, this amendment filed on 3/18/2022 is entered.  It is invited for the Applicant(s) to this matter in further amendments of future communications.
Claim 15 is objected to because of the following informalities:  claim 15 depends on the canceled claim 14. Because of this reason, the 112(b) rejection is set forth below.  Appropriate correction is required.
It is noted that “substantially” recited in claim 17 is not rendered to be indefinite in view of Fig. 4.
Claim Interpretation
“a communication means for” with “transmitting” in claims 16 and 19 is determined to invoke the 112(f) paragraph. RF transceiver, Wired or wireless is disclosed in the Specification for this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 – 7, 10 – 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodell (US 2013/0331021 A1, this corresponds US Pat No. 9927535, which is cited in the IDS filed on 3/18/2022).
With respect to independent claim 1, Rodell teaches in Fig. 1method of measuring an environmental contaminant comprising: 
dividing a target environment into a plurality of spaces; placing a monitor in each of the plurality of spaces D1, D2, D3, each monitor configured to measure a level as disclosed in paragraph [0020] of an environmental contaminant within the space for a sample period 30 days as disclosed in paragraph [0020]; 
uploading device data via 30 to 16 in Fig. 2 from each monitor; and 
processing the device data to determine a level of environmental contamination within each of the plurality of spaces over the sample period as disclosed in paragraph [0020], 
wherein each monitor includes a radon sensor 24 in Fig. 2; see paragraph [0012 – 0013] and the level of environmental contamination measured comprises a radon concentration as disclosed in paragraph [0020].
With respect to dependent claim 2, Rodell teaches in paragraph [0020, 0031, 0033] wherein the sample period is substantially contemporaneous for each of the plurality of spaces.
With respect to dependent claim 5, Rodell teaches in paragraph [0012] wherein the device data is uploaded via 30 onto a receiving device 16 in Fig. 2 and further comprising a step of transferring the device data from the receiving device to a remote computer where the device data is processed.
With respect to dependent claim 6 – 7, Rodell teaches in paragraph [0012] wherein the device data is uploaded onto the receiving device via a wired connection and  wherein the device data is uploaded onto the receiving device via a wireless connection.
With respect to dependent claim 10, Rodell teaches in paragraph [0020] providing a report of the level of environmental contamination within each of the plurality of spaces of the target environment over the sample period 30 days.
With respect to dependent claim 11, Rodell teaches in paragraph [0010] wherein the target environment is a single building envelope.
With respect to dependent claim 12, Rodell teaches in Fig. 1; see paragraph [0010] wherein the target environment includes a plurality of building envelopes.
With respect to dependent claim 13, Rodell teaches in Fig. 1 wherein each of the plurality of spaces is independent from the other of the plurality of spaces.
With respect to dependent claim 15, Rodell teaches in paragraph [0033] “the trend of the radon level over time is determined” and in paragraph [0020] “30 days”, and therefore Rodell teaches wherein the device data includes measured radon decay events counted over each of a plurality of incremental time periods that make up the sample period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 – 4, 8, 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodell, and further in view of Ko (KR 102164870, cited in the IDS filed on 4/11/2022).
The teaching of Rodell has been discussed above.
With respect to dependent claim 3, Rodell discloses in paragraph [0020 and 0032] “trending upwards over time is determined and/or close to the pre-determined threshold for a specified amount of time”, in view of these, the limitation of “wherein the sample period is subdivided into a plurality of incremental time periods” is within the ordinary skilled art as an engineering design choice in order to find out how much radon is presented in a desired location over desired time periods. Therefore, This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
In addition, Ko teaches in Ko’s the method of claim 1 “the radon detection device counts the detection signal every 10 minutes for 1 hour”. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell in order to determine upward trend in radon level per a desired period. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 4, as discussed above Ko teaches wherein the sample period is one or more days and each incremental time period is less than or equal to one hour. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell modified by Ko in order to determine upward trend of radon level in time. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 8, Rodell is silent with wherein the remote computer is a cloud computer.
In Abstract of Ko, Ko teaches a cloud server.  In view of this teaching of Ko, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell modified by Ko in order to determine a radon level by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 16 and dependent claim 18, Rodell teaches a radon monitor comprising: 
a radon sensor 20; see paragraph [0015] configured to detect radon decay events; 
an environmental sensor 20 includes more sensors such as humidity sensors, air quality sensor in paragraph [0015] configured to measure an ambient condition of air surrounding the radon sensor; 
a processor 16 configured to record device data including a count of a number of radon decay events detected by the radon sensor over each of a plurality of incremental time periods over time in 30 days as discloses in paragraphs [0020, 0033] and the ambient condition during each of the plurality of incremental time periods; and 
a communication means via 30 for transmitting the device data.
However, Rodell is silent with wherein the communication means includes a radiofrequency transceiver for wirelessly transmitting the device data.
Ko teaches data communication wireless module 900 including radio frequency transceiver. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell in order to send/receive data via a known communication module. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 19, as discussed above Rodell modified by Ko teaches a system for measuring an environmental contaminant comprising: a plurality of monitors configured for placement within a target environment for a sample period, each monitor including a radon sensor configured to detect radon decay events, an environmental sensor configured to measure an ambient condition of air surrounding the radon sensor, a processor configured to record device data including a count of a number of radon decay events detected by the radon sensor over each of a plurality of incremental time periods that make up the sample period and the ambient condition during each of the plurality of incremental time periods, and a communication means for transmitting the device data; a receiving device configured to receive the device data from each of the plurality of monitors and wirelessly transmit the device data; as discussed above.
a cloud computer in Abstract of Ko; In view of this teaching of Ko, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell modified by Ko in order to determine a radon level by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. configured to receive the device data from the receiving device and process the device data to determine a level of environmental contamination measured by each of the plurality of monitors over the sample period.
With respect to dependent claim 20, Rodell teaches in paragraph [0012] wherein the device data for each monitor is uploaded onto the receiving device via a wired connection or a wireless connection after all of the plurality of monitors are removed from the target environment.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodell.
The teaching of Rodell has been discussed above.
With respect to dependent claim 9, Rodell is silent with wherein, prior to uploading the device data from each monitor, the monitor is retrieved from the target environment. However, Rodell teaches in paragraph [0027] radon sensors being mountable and mobile and in paragraphs [0012, 0015] radon sensors having memories and processor and teaches wireless or wired communication. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell in order to efficiently transfer desired data from remote sensors. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
There are two choices available for ordinary artisans. First, transferring data when remote sensors are remote location or when remote sensors are retrieved from remote locations and then transferring data. Therefore, the limitation of claim 9 is within the ordinary skilled art.
Claim(s)  17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodell modified by Ko, and further in view of Jagam (US 2004/0232345 A1).
The teaching of Rodell modified by Ko has been discussed above.
With respect to dependent claim 17, Rodell is silent with wherein the radon sensor is surrounded by a substantially spherical chamber made of stainless steel.
	In paragraph [0059] Jagam teaches the radon detector comprising two stainless steel bowls in two hemispherical walls 12,14. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Rodell modified by Ko in order to detect a radon level. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	The shape variation of radon detectors is within the ordinary skilled art as an engineering design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) in MPEP 2144.04 IV B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884